United States Court of Appeal,

                           Eleventh Circuit.

                             No. 94-4878.

Beth Ann FARAGHER;     Nancy Ewanchew, Plaintiffs-Appellants-Cross-
Appellees,

                                  v.

   CITY OF BOCA RATON, a political subdivision of the State of
Florida, Defendant-Appellee-Cross-Appellant,

         Bill Terry;   David Silverman, Defendants-Appellees.

                             May 13, 1996.

Appeals from the United States District Court for the Southern
District of Florida (No. 92-8010-CIV-SH); Shelby Highsmith, Judge.

                       ON PETITION FOR REHEARING

    (Opinion February 8, 1996, 11th Cir., 1996, 76 F.3d 1155)

Before TJOFLAT, Chief Judge, and KRAVITCH, HATCHETT, ANDERSON,
EDMONDSON, COX, BIRCH, DUBINA, BLACK, CARNES and BARKETT, Circuit
Judges.*

     BY THE COURT:

     A member of this court in active service having requested a

poll on whether this case should be reheard by the Court sitting en

banc, and a majority of the judges in this court in active service

having voted in favor of granting a rehearing en banc,

     IT IS ORDERED that the above cause shall be reheard by this

court en banc.    The previous panel's opinion is hereby VACATED.




     *
      Senior U.S. Circuit Judge David W. Dyer has elected to
participate in further proceedings in this matter pursuant to 28
U.S.C. § 46(c).